UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


GHISLAINE PAUL,

            Plaintiff,

       v.                                                Civil Action No. 12-1196 (CKK)

NOUBAR A. DIDIZIAN, et al.,

            Defendants.



                                 MEMORANDUM OPINION
                                     (July 31, 2013)

       Plaintiff, Ghislaine Paul (“Plaintiff”), who is proceeding pro se, brings this action against

the District of Columbia 1 (the “District”) and Dr. Noubar A. Didizian (“Didizian”) (together

“Defendants”), alleging that Defendants committed medical malpractice and violated various

federal statutes in connection with the District’s termination of Plaintiff’s worker’s compensation

benefits. Presently before the Court are the following motions: the District’s [9] motion to

dismiss or in the alternative for summary judgment; Didizian’s [10] motion to dismiss; and

Plaintiff’s [17] motion to reopen and consolidate. Upon consideration of the parties’

submissions, the relevant authorities, and the record as a whole, the Court shall GRANT the

District’s [9] motion to dismiss insofar as it seeks dismissal, without prejudice, of Plaintiff’s

claims against it due to Plaintiff’s insufficient service of process upon the District. The Court


1
  Plaintiff’s Complaint names the District of Columbia’s Office of Risk Management Disability
Compensation Program as a defendant. However, as an agency within the District of Columbia
Government, the Office of Risk Management is non sui juris and therefore cannot be a party to
this lawsuit. See Does I through III v. District of Columbia, 238 F. Supp. 3d 212, 222 (D.D.C.
2002) (citations omitted). Because Plaintiff is pro se, the Court shall liberally construe her
pleadings and shall sua sponte substitute the District of Columbia as the proper party defendant.
                                                1
shall also GRANT Didizian’s [10] motion to dismiss insofar as it seeks dismissal of Plaintiff’s

claims against Didizian, with prejudice, due to Plaintiff’s failure to timely file those claims in

accordance with the applicable statute of limitations. Further, Plaintiff’s motion [17] to reopen

and consolidate is DENIED.

                                       I. BACKGROUND

       The following facts are taken from the Complaint and must be accepted as true for

purposes of a motion to dismiss. See Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681

(D.C. Cir. 2009), cert. denied, 559 U.S. 1039 (2010). On May 3, 2002, Plaintiff injured her neck

and back while working as a Spanish teacher for the District of Columbia Public Schools at

Francis Junior High School. See Compl., ECF No. [1], at 8. As a result of this injury, Plaintiff

filed a claim with the Disability Compensation Program, which was granted on August 20, 2002.

Id. Sometime before August 2004, Plaintiff’s disability benefits were terminated because of

Plaintiff’s failure to attend “Job Club.” Id. at 9. Accordingly, Plaintiff returned to work in August

2004. Id. After a series of legal procedures, Plaintiff’s benefits were restored on November 29,

2006, although Plaintiff appears to contend that the benefits to which she was entitled were never

restored in full. Id. at 10. Subsequently, on May 16, 2007, Plaintiff underwent a one-time

independent medical examination by Didizian, whom Plaintiff describes as a “hand surgeon

specialist.” Id. On October 15, 2007, Plaintiff’s disability benefits were once again terminated,

this time allegedly due to a report produced by Didizian following that May 16, 2007

examination, which Plaintiff contends was “incomplete” and “fraudulent.” Id. at 10, 14. For this,

and other reasons, Plaintiff disputes the validity of the termination of her workman’s

compensation benefits. See generally Compl.




                                                 2
       On February 6, 2008, Administrative Law Judge Teri Thompson reviewed and affirmed

the termination of benefits. Id. at 14. Further, Plaintiff’s application for reinstatement of

disability benefits was denied by the Disability Compensation Program on December 29, 2008,

and again on February 2, 2009. Id. Having failed on her administrative claims, on October 1,

2010, Plaintiff filed a suit in the Eastern District of Virginia, against the District and Didizian,

alleging that Didizian’s evaluation of her medical condition (on which the District relied in

terminating her benefits) constituted medical malpractice. The suit was then transferred to this

Court, where the undersigned dismissed it without prejudice for want of subject matter

jurisdiction, as Plaintiff had not raised any federal questions; nor was there complete diversity,

given that both Plaintiff and Didizian were residents of Pennsylvania. See Paul v. Didizian, Civ.

A. No. 11-684, 819 F. Supp. 2d 31, 33 (D.D.C. 2011). Plaintiff appealed the Court’s ruling, and

on April 11, 2012, the D.C. Circuit summarily affirmed this Court’s decision. Id., ECF No. [36].

       On July 20, 2012, Plaintiff filed the instant action pro se. Plaintiff’s Complaint is far

from a model of clarity, as it is sweeping in scope and replete with conclusory assertions devoid

of factual content, as well as extraneous allegations with no clear link to the parties or causes of

action upon which Plaintiff purports to rely. Based upon the Court’s best efforts to decipher the

Complaint, Plaintiff appears to be asserting claims of malpractice similar to those raised in her

prior suit, along with claims alleging violations of the Constitution and a plethora of federal

statutes including, inexplicably, several federal criminal statutes (which, of course, do not give

rise to any causes of action in this civil case). See generally Compl. at 2, 5, 8-11.

       On September 7, 2012, the District, filed its [9] motion to dismiss or in the alternative for

summary judgment (“District’s Mot.”).         Therein, the District argues that Plaintiff has not

effectuated proper service, that her claims are barred by res judicata, and that she has failed to



                                                  3
state a claim. See District’s Mot. at 1. On September 11, 2012, Didizian filed his [10] motion to

dismiss, with a supporting [10-1] memorandum (“Didizian Mem.”). Therein, Didizian argues

that Plaintiff has not stated a claim, and even if she did her claims would be barred by the statute

of limitations. See Didizian Mem.

       Plaintiff filed her oppositions to both motions on September 20, 2012. See ECF Nos.

[18],[19]. Also on September 20, 2012, Plaintiff moved to reopen the now dismissed case

previously before this Court, Civil Action No. 11-684. See ECF No. [17]. Additionally, it

appears that in response to the District’s assertion of lack of service, Plaintiff attempted to mail a

copy of the complaint to the Executive Office of the Mayor. See Pl.’s Opp’n, at Ex.1 (a copy of

a September 12, 2012, receipt for a certified mailing).

       The District timely filed a [21] reply in further support of its motion; Didizian opted not

to file a reply. Accordingly, all three motions pending in this matter are ripe for adjudication.

                                    II. LEGAL STANDARDS

A. Federal Rule of Civil Procedure 12(b)(5)

       A court ordinarily may not exercise personal jurisdiction over a party named as a

defendant in the absence of service of process (or waiver of service by the defendant). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (citing Omni

Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987) (“Before a . . . court may

exercise personal jurisdiction over a defendant, the procedural requirement of service of

summons must be satisfied.”); Mississippi Publishing Corp. v. Murphree, 326 U.S. 438, 444–45

(1946) (“[S]ervice of summons is the procedure by which a court . . . asserts jurisdiction over the

person of the party served.”)). Pursuant to Federal Rule of Civil Procedure 12(b)(5), “if the

plaintiff does not properly effect service on a defendant, then the defendant may move to dismiss



                                                  4
the complaint” without prejudice. Hilska v. Jones, 217 F.R.D. 16, 20 (D.D.C.2003); see also

Simpkins v. District of Columbia, 108 F.3d 366, 369 (D.C.Cir.1997). “The party on whose

behalf service is made has the burden of establishing its validity when challenged; to do so, he

must demonstrate that the procedure employed satisfied the requirements of the relevant portions

of [Federal Rule of Civil Procedure 4] and any other applicable provision of law.” Light v. Wolf,

816 F.2d 746, 750 (D.C. Cir. 1987) (internal quotation omitted).

B. Federal Rule of Civil Procedure 12(b)(6)

       The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957));

accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion to dismiss, to provide the

“grounds” of “entitle[ment] to relief,” a plaintiff must furnish “more than labels and conclusions”

or “a formulaic recitation of the elements of a cause of action.” Id. at 1964–65; see also Papasan

v. Allain, 478 U.S. 265, 286 (1986). Instead, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662 (2009) (citing Twombly, 550 U.S. at 556).

       In evaluating a Rule 12(b)(6) motion to dismiss for failure to state a claim, the court must

construe the complaint in a light most favorable to the plaintiff and must accept as true all

reasonable factual inferences drawn from well-pleaded factual allegations. In re United Mine



                                                5
Workers of Am. Employee Benefit Plans Litig., 854 F. Supp. 914, 915 (D.D.C.1994). Further, the

Court is limited to considering the facts alleged in the complaint, any documents attached to or

incorporated in the complaint, matters of which the court may take judicial notice, and matters of

public record. See EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624

(D.C.Cir.1997).

       A defendant may raise the affirmative defense of statute of limitations in a Rule 12(b)(6)

motion when the facts that give rise to the defense are clear from the face of the complaint. See

Smith–Haynie v. District of Columbia, 155 F.3d 575, 578 (D.C. Cir. 1998). The court should

grant a motion to dismiss only if the complaint on its face is conclusively time-barred. Id.; Doe v.

Dep’t of Justice, 753 F.2d 1092, 1115 (D.C. Cir. 1985).

                                        III. DISCUSSION

       The Court will address Defendants’ motions to dismiss separately, first addressing the

District’s insufficient service argument and then addressing Didizian’s statute of limitations

argument. Because this case requires dismissal on those grounds, the Court need not, and in the

interest of judicial economy, shall not address the parties’ alternative arguments for dismissal.

A. Lack of Service for Defendant District of Columbia

       Federal Rule of Civil Procedure 4(m) provides, in pertinent part that “[i]f a defendant is

not served within 120 days after the complaint is filed, the court – on motion or on its own after

notice to the plaintiff – must dismiss the action without prejudice against that defendant or order

that service be made within a specified time.” Further, Rule 4(l)(1) provides that “[u]nless

service is waived, proof of service must be made to the court … by the server’s affidavit.”

Where, as here, validity of service is challenged, the plaintiff bears the burden of proving that

service was sufficient or that good cause exists for extending the time in which to effect proper



                                                 6
service. Bolger v. Dist. of Columbia, 248 F.R.D. 335, 338 (D.D.C. 2008) (citations omitted).

Plaintiff commenced this action on July 20, 2012. See Compl. Accordingly, service was due on

November 19, 2012. As explained below, Plaintiff has neither satisfied her burden of proving

sufficient service, nor even requested – let alone established good cause for – an extension of

time to effect proper service.

       Rule 4(j)(2) of the Federal Rules of Civil Procedure governs service of process “upon a

state, municipal corporation, or other governmental organization.” The Rule states that service

shall be effected by delivering a copy of the summons and the complaint to the chief executive

officer (here, the Mayor of the District of Columbia), or “by serving the summons and complaint

in the manner prescribed by the law of that state for the service of summons or other like process

upon any such defendant.” Fed. R. Civ. P. 4(j)(2). Rule 4(j)(1) of the District of Columbia

Superior Court Civil Rules prescribes the method for effecting service of process on the District:

       Service shall be made upon the District of Columbia by delivering . . . or mailing
       (pursuant to paragraph (c)(3)) a copy of the summons, complaint and initial order
       to the Mayor of the District of Columbia (or designee) and the Corporation
       Counsel [now the Attorney General] of the District of Columbia (or designee).
       The Mayor and the Corporation Counsel may each designate an employee for
       receipt of service of process by filing a written notice with the Clerk of the
       [Superior] Court.

Paragraph (c)(3) states that “as to any defendant described in subdivision . . . (j), service also

may be effected by mailing a copy of the summons, complaint and initial order to the person to

be served by registered or certified mail, return receipt requested.” D.C. Super. Ct. Civ. R.

4(c)(3). The Mayor has designated the Secretary of the District of Columbia (“Secretary”) as his

agent for the receipt of legal correspondence including summonses and complaints. See Mayor’s

Order 2004–77 ¶ 1 (May 14, 2004). The Secretary, in turn, designates a small number of agents,




                                                7
one of which must sign for the certified mail in order for service to be perfected. Eldridge v.

Dist. of Columbia, 866 A.2d 786, 787 (D.C. 2004).

       Accordingly in meeting her burden of service, Plaintiff had the option of either personally

serving a designated agent of the Mayor (the Secretary or one of her designees), see Fed. R. Civ.

P. 4(j)(2)(A), or by mailing two copies of the complaint and summons, one to a designated agent

of the Mayor and another to a designated agent of the Attorney General of the District of

Columbia (“Attorney General”), see Fed. R. Civ. P. 4(j)(2)(B). See generally Byrd v. Dist. of

Columbia, 230 F.R.D. 56, 58 (D.D.C. 2005). Plaintiff has not satisfied her burden of proving

that service was effectuated under either alternative.

       Plaintiff offers three pieces of evidence 2 to prove service: (1) an Affidavit of Summons

and Complaint Executed, stating that a copy of the Complaint and Summons was served to the

Director of the Office of Risk Management on August 1, 2012, see ECF No. [4]; (2) a copy of a

September 12, 2012, receipt for a certified mailing to the “Executive Office of the Mayor;” see

ECF No. [19-1] and, (3) a screen-print from USPS.com which shows that the mailing was

delivered on September 17, 2012, see id. What is notably absent is evidence that the mailing,

just described, contained the Complaint and summons or proof that one of the Secretary’s

designees signed for the mailing.

       First, Plaintiff has not perfected service under Fed. R. Civ. P. 4 (j)(2)(A). Again, in order

to perfect service under this rule Plaintiff was required to personally serve the Mayor, the

Secretary, or one of the Secretary’s designees. Id. Insufficiently, Plaintiff only served the

2
  Plaintiff further offers an [25] affidavit from her process server to explain why the Director of
the Office of Risk Management was served instead of the Office of the Attorney General. See
Affidavit of Denis J. Hynes (October 26, 2012). Because the affidavit is not notarized or signed
under penalty of perjury, the Court declines to consider it. See Fed. R. Civ. P. 4(l)(i); 28 U.S.C.
§1746. Moreover, even if the Court were to consider the affidavit, the facts alleged therein are
irrelevant to the limited inquiry of whether service was perfected.
                                                 8
Director of the Office of Risk Management, see ECF No. [4], who has not been designated by

the Mayor to receive legal correspondence. 3 See Mayor’s Order 2004–77 ¶ 1 (May 14, 2004).

Further, Plaintiff’s attempt to mail a copy of the complaint to the Executive Office of the Mayor

is also insufficient to meet the requirements of Fed. R. Civ. P. 4(j)(2)(A), which requires the

copy to be “deliver[ed]” and not mailed. Plaintiff has not effected service under Fed. R. Civ. P.

4(j)(2)(A).

       Second, Plaintiff has not perfected service under Fed. R. Civ. P. 4 (j)(2)(B). Here,

Plaintiff was required to either personally serve or mail through certified mail, a copy of the

complaint and summons to both the Office of the Mayor and the Office of the Attorney General.

As discussed above, Plaintiff’s personal service upon the Director of the Office of Risk

Management did not constitute service upon the Office of the Mayor, because the Director is not

a designee of the Mayor for the receipt of legal correspondence. See Mayor’s Order 2004–77 ¶ 1

(May 14, 2004). Plaintiff appears to have recognized that this service was insufficient, as the

Court understands that she attempted to mail a copy of the complaint to the “Executive Office of

the Mayor,” see Pl.’s [19] Opp’n at Ex. 1, less than a week after the District’s motion to dismiss

was filed.

       However, this mailing is also insufficient given that “[t]he plaintiff bears the burden of

proving the validity of service if it is challenged.” Whitehead v. CBS/Viacom, Inc., 221 F.R.D. 1,

2 (D.D.C. 2004). First, there is no affidavit or other evidence on the record that shows that (1)

the mailing pertaining to the copy of the receipt attached to Plaintiff’s opposition contained the



3
  While the Director of the Office of Risk Management is the Mayor’s designee for the purpose
of receiving notices of claims (which describe the place, cause and circumstances of injuries,
within six months of the injury, for the purpose of putting the District on notice of a possible
lawsuit), this is not relevant to the instant case which involves a complaint and an actual lawsuit.
See Mayor’s Order 2004–77 ¶ 1 (May 14, 2004); D.C. Code. § 12-309.
                                                 9
Complaint and summons, or (2) that the mailing was in fact received by somebody authorized to

receive legal correspondence, see Eldridge, 866 A.2d at 787. In short, Plaintiff has not provided

proof that the Office of the Mayor was actually served. In any event, the Court need not decide

if this failure of proof by itself warrants dismissal, because Plaintiff made no further attempt to

serve the Attorney General. Cf. Fed. R. Civ. P. 4 (l)(3) (“failure to prove service does not affect

the validity of service”).

        As the foregoing makes clear, Plaintiff has failed to serve the District under the strictures

of Fed. R. Civ. P. 4(j)(2)(B) and Sup. Ct. Civ. R. 4(j)(1). Nor has Plaintiff at any point requested

an extension of time to serve or even argued that her failure to effect proper service on the

District should be excused for good cause, see Fed. R. Civ. P. 4(m). Even if she had, the Court

would have rejected the argument. While Plaintiff is preceding pro se, and must be given some

degree of leniency in procedural matters, Smith v. United States, 475 F. Supp. 2d 1, 10-11

(D.D.C. 2006), she was put on direct notice by the District’s motion to dismiss as to the exact

rule and requirements of service that she was required to meet. See District’s Mot. at 5. 4 Despite

this warning and eleven months’ time, Plaintiff has failed to serve or even to attempt to serve the

Attorney General.

        Without proper service, this Court lacks personal jurisdiction and cannot hear the case.

See Murphy Bros., 526 U.S. at 350. Accordingly, the District’s motion to dismiss is granted

insofar as it requests dismissal of Plaintiff’s claims against the District, without prejudice, for

insufficient service of process.




4
 What is more, in Plaintiff’s previous action this Court directed Plaintiff to the applicable rules
and requirements of service, such that she should be familiar with them. See Paul v. Didizian,
819 F. Supp. 2d 31, Case No. 11-cv-684, ECF No. [9] (Order to show proof of service).
                                                 10
B. Claims Against Didizian and the Statute of Limitations

       Didizian argues in his motions to dismiss that all of Plaintiff’s claims against him are

time barred. See Didizian’s Mem. at 13. This argument is properly considered via a Rule

12(b)(6) motion. See Gordon v. Nat’l Youth Work Alliance, 675 F.2d 356, 360 (D.C. Cir. 1982);

Nat’l R.R. Passenger Corp. v. Lexington Ins. Co., 357 F. Supp. 2d 287, 292 (D.D.C. 2005). A

motion to dismiss may be granted on statute of limitations grounds only if the facts giving rise to

the statute of limitations defense are apparent from the face of the Complaint. See Doe v. U.S.

Dep’t of Justice, 753 F.2d 1092, 1115 (D.C.Cir.1985).

       While the Court understands Plaintiff to assert sundry constitutional and statutory claims

against the District in connection with its disability compensation determinations over several

years, the Complaint mentions Didizian only in passing, and only in connection with his one-

time independent medical examination of Plaintiff. See Compl. at 5, 10. The gravamen of

Plaintiff’s claim against Didizian is that he filed an inaccurate report of her May 15, 2007

examination, which caused Plaintiff to lose her disability compensation on October 16, 2007.

See Compl. at 10.       Given the Complaint’s complete dearth of factual content regarding

Didizian’s examination and report, it remains unclear to the Court whether Plaintiff alleges that

Didizian committed an intentional tort or engaged in medical malpractice, but under either

scenario, the Court must apply choice of law rules of the forum in which it sits – i.e., the choice

of law rules of the District of Columbia. Klaxon Co. v. Stentor Electric Manufacturing Co., 313
U.S. 487, 496 (1941).

       The District of Columbia’s choice of law rules treat statutes of limitations as procedural,

and accordingly requires the application of the District’s statutes of limitations on actions filed in

this Court. A.I. Trade Fin., Inc. v. Petra Int’l Banking Corp., 62 F.3d 1454, 1458 (D.C. Cir.



                                                 11
1995). Relevant here, the District of Columbia’s catch-all statute of limitations for causes of

action not explicitly listed – such as those which the Court understands Plaintiff to have brought

against Didizian – is three years. See D.C. Code § 12-301(8). 5

       As aforementioned, Plaintiff alleges that as a result of the May 15, 2007 examination,

Didizian filed an incorrect report which resulted in Plaintiff losing her disability compensation

on October 16, 2007. See Compl. at 10. Generously, the Court will assume without finding that

Plaintiff’s injury was not apparent immediately. Accordingly, it is from the later date – October

16, 2007 – that the Court will measure the statute of limitations, as it is when any injury must

have been readily determinable by the Plaintiff. See Mullin v. Free Weekly, Inc., 785 A.2d 296.

298 (D.C. 2001). This given, Plaintiff should have filed her lawsuit against Didizian by no later

than October 16, 2010. However, Plaintiff did not file the instant Complaint until July 20, 2012

– over one year and nine months after the limitations period had expired. See ECF No. [1].

Therefore, Plaintiff’s claim against Didizian were not timely asserted and must be dismissed.

       Additionally, “District of Columbia precedent firmly holds that statutes of limitations are

not equitably tolled when a similar cause of action, filed within the limitations period, has been

dismissed for lack of . . . jurisdiction.” Johnson v. Long Beach Mortgage Loan Trust 2001-4,

451 F. Supp. 2d 16, 52-53 (D.D.C. 2006). Indeed, “[t]he District of Columbia Court of Appeals

has made clear that ‘good-faith mistakes of forum’ do not qualify for equitable tolling even if



5
  To the extent Plaintiffs’ Complaint could be generously construed as also asserting civil rights
and other federal claims against Didizian, as opposed to just the District, the Court notes that
those claims would nevertheless also be time-barred as against Didizian insofar as they are
premised on the 2007 denial of disability compensation allegedly caused by his medical report.
See Burnett v. Grattan, 468 U.S. 42, 49 (1984) (“It is now settled that federal courts will turn to
state law for statutes of limitations in actions brought under [42 U.S.C. §§ 1981, 1983, 1985, and
1986.]”); see also Stewart v. Dist. of Columbia, Civ. A. No. 4cv1444, 2006 WL 626921 (D.D.C.
Mar. 12, 2006) (discussing statutes of limitations applicable to claims under the Americans with
Disabilities Act and Rehabilitation Act).
                                                12
‘the defendant was on notice of the claim as of the initial filing in an improper forum that

occurred within the limitations period.’” Jankovic v. Int’l Crisis Grp., 494 F.3d 1080, 1087

(D.C. Cir. 2007) (quoting Sayyad v. Fawzi, 674 A.2d 905, 906 (D.C.1996)); see also Bond v.

Serano, 566 A.2d 47, 47 (D.C.1989). In light of this clear precedent, Plaintiff’s previous filing

of similar claims against Didizian in this Court within the statute of limitations period is simply

irrelevant in determining whether her current malpractice claim is time-barred, because it was

dismissed for lack of diversity jurisdiction. See Jovanovic v. US-Algeria Bus. Council, 561 F.

Supp. 2d 103, 112 (D.D.C. 2008). In any event, the Court notes that even if the Court were to

equitably toll the time that Plaintiff’s previous claim was before this Court, the instant action

would still have been filed untimely.

          As a result, Plaintiff’s claims against Didizian will be dismissed, with prejudice, as time

barred.

C. Plaintiff’s Motion to Reopen and Consolidate

          Plaintiff's [17] motion to reopen and consolidate requests that the Court reopen her

previous action, Civil Action No. 11-684. By implication, she also asks the Court to vacate its

[32] Order dated October 19, 2011, dismissing the action without prejudice. In support of the

requested relief, Plaintiff cites to no rule or case law but instead seems to argue that the

deficiencies of her Complaint, opined by Defendants in their motions to dismiss, would be cured

by reopening and consolidating the previously closed case. While not citing to Federal Rule of

Civil Procedure 60(b), it is this rule on which Plaintiff’s request necessarily relies.

          Rule 60(b) permits a district court to “relieve a party or its legal representative from a

final judgment, order, or proceeding” on one of six enumerated grounds. Fed. R. Civ. P. 60(b).

Plaintiff has failed to show that she is entitled to relief under any of the six provisions, and the



                                                  13
Court itself sees no reason to reconsider a ruling, which was summarily affirmed by the Court of

Appeals, that the Court lacked subject matter jurisdiction.

       Accordingly, Plaintiff’s motion to reopen must be denied.

                                        IV. CONCLUSION

       For all of the reasons stated herein, the District’s [9] motion to dismiss is GRANTED

insofar as it seeks dismissal of Plaintiff’s claims against it due to Plaintiff’s insufficient service

of process. Further, Didizian’s [10] motion to dismiss is GRANTED insofar as it seeks dismissal

of Plaintiff’s claims against Didizian due to Plaintiff’s failure to timely assert those claims in

accordance with the applicable statute of limitations. Accordingly, Plaintiff’s claims against the

District are dismissed in their entirety, without prejudice, and Plaintiff’s claims against Didizian

are dismissed in their entirety, with prejudice. Further, Plaintiff’s motion [17] to reopen and

consolidated is DENIED.

       An appropriate Order accompanies this Memorandum Opinion.

Date: July 31, 2013

                                                      _____/s/______________________
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 14